NUMBER 13-18-00524-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

CHRISTOPHER DAVIS,                                                           Appellant,

                                            v.

VALLEY MOBILE HOME PARK,                            Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 5
                   of Nueces County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria

      Appellant Christopher Davis, proceeding pro se, appealed a judgment of eviction

entered by the County Court at Law No. 5 of Nueces County, Texas. On September 20,

2018, the Clerk of this Court notified appellant that his notice of appeal failed to comply

with Texas Rules of Appellate Procedure 9.5 and 25.1(d). See TEX. R. APP. P. 9.5; id.
R. 25.1(d). The Clerk directed appellant to file an amended notice of appeal with the trial

court within thirty days from the date of that notice.

       On November 15, 2018, the Clerk notified appellant that the defects in his notice

of appeal had not been corrected and warned appellant that the appeal would be

dismissed if the defects were not cured within ten days. This notice was sent to appellant

by regular and certified mail; however, both items of mail were returned to this Court with

the notations “return to sender,” “moved left no address,” and “unable to forward.”

       On December 7, 2018, a clerk of this Court called appellant and left a voicemail

requesting that appellant provide the Court with his new mailing address. Appellant did

not return this call or otherwise provide the Court with his new mailing address. See id.

R. 9.1(b).

       Appellant has not provided this Court with a forwarding address, corrected the

defects in his notice of appeal, or taken any other action to prosecute this appeal. An

appellate court may dismiss a civil appeal for want of prosecution or failure to comply with

a notice from the clerk requiring a response or other action within a specified time. See

id. R. 42.3(b), (c). The Court, having considered the documents on file, is of the opinion

that the appeal should be dismissed. See id. R. 37.3; id. R. 42.3(b), (c). Accordingly,

the appeal is dismissed for want of prosecution and because the appellant has failed to

comply with requirements of the appellate rules and notices requesting a response or

other action from this Court.

                                                         NORA L. LONGORIA
                                                         Justice

Delivered and filed the
31st day of January, 2019.


                                              2